Allow 
me to begin by warmly congratulating His Excellency 
Mr. Miguel d’Escoto Brockmann upon his election to 
the presidency of the General Assembly at its sixty-
 
 
17 08-52265 
 
third session. His election honours his long-lasting 
personal commitment to the preservation of peace and 
security and, particularly, his constant efforts to 
encourage reconciliation in Central America. I also 
wish to thank Mr. Srgjan Kerim for his excellent 
service as President of the General Assembly at its 
previous session.  
 I would also like to thank the Secretary-General, 
Ban Ki-moon, for his generous and ongoing efforts to 
help reform our Organization, in particular those 
aiming to improve its working methods and its 
interaction with its Member States.  
 Twenty years ago, the fall of the Berlin Wall 
marked the end of a cold war era that had been 
characterized by ideological divisions, arms races and 
a weak multilateral system with inefficient 
mechanisms. With the end of that era came great hope 
and aspirations from the world’s peoples, leading some 
to believe in the beginning of a new world order — a 
world order that would not only be more fair and 
equitable, but also distinguished by a culture of 
forgiveness among its nations. That new order was also 
meant to spread the values of democracy and human 
rights, giving priority to development and the better 
and more efficient utilization of technological 
advancements. At the same time, some people 
predicted that that new world order would restore 
prestige to the United Nations, allowing it to achieve 
more consensus on international issues.  
 Rather than fulfilling the expectations of a better 
world after the cold war, today’s reality has seen an 
increase in regional and internal conflicts, especially 
on the African continent. This situation is exacerbated 
by a race for energy resources and a frenzied 
exploitation of precious minerals.  
 At the economic and trade levels, the launch of 
the World Trade Organization in 1994 in Marrakesh led 
to a substantial acceleration of world trade exchanges, 
but it did not create a fair trade system that would 
respond to the expectations of developing countries.  
 Indeed, in spite of the efforts deployed in 
numerous United Nations conferences, official 
development assistance (ODA) has significantly 
decreased over recent years. In fact, the assistance 
provided by donor countries does not meet the 
expectations of developing countries despite the 
former’s commitment to increase their global annual 
assistance to developing countries to $50 billion by 
2010.  
 Therefore, notwithstanding the progress achieved 
over previous years, Morocco, in addition to other 
countries, expresses its concern regarding the delay in 
the launching of development processes in many 
African countries. That delay is partly due to the 
complexity of the current international situation 
particularly marked by economic and financial crises, 
which have had an impact on food security and the 
energy needs of these countries. Those circumstances 
undermine years of ongoing efforts towards the 
development of African countries. In order to improve 
that situation, the Kingdom of Morocco urges the 
United Nations and relevant financial institutions to 
undertake all the arrangements necessary to stabilize 
the food market, to maintain social stability in 
developing countries and to open the market to 
agricultural products, taking into consideration the 
circumstances of the least developed countries.  
 The weak role of the United Nations in 
maintaining peace and security throughout the world 
during the cold war period was followed by a new 
phase, during which the multilateral system was 
characterized by the convening of several meetings and 
conferences focused on various global issues, as well 
as by the deployment of numerous peacekeeping 
operations, especially in Africa. As a troop-
contributing country, Morocco has spared no efforts to 
increase its involvement in United Nations 
peacekeeping forces. The Kingdom is also actively 
promoting the enhancement of South-South 
cooperation by giving priority to African countries.  
 To parallel the changes taking place in the 
international arena, United Nations Member States 
launched major reforms centred on improving the 
Organization’s actions, reinforcing its role and 
enhancing its mechanisms. Nevertheless, some 
weaknesses remain in coordination among the various 
United Nations bodies and between the Organization 
itself and regional organizations. That is particularly 
evident in the efforts to contain and prevent regional 
conflicts with potential spillover effects.  
 At this point, it is important to strengthen 
multilateralism in order to meet new challenges and to 
put in place a new order based on justice and equality. 
The pursuit of such an approach is not merely an 
option but is necessary, given the serious challenges 
  
 
08-52265 18 
 
facing international peace and security and sustainable 
economic and social development. 
 The Middle East peace process, initiated at the 
Madrid Conference in 1991, was unfortunately 
unsuccessful in ending the conflict, which continues to 
see heavy daily casualties and causes millions of 
Palestinians to live in inhumane and tragic conditions. 
In this context Morocco closely follows the latest 
developments regarding the situation in the Middle 
East and encourages all initiatives aiming to bring 
peace to that region, with respect to international 
legality and to the agreements previously reached, 
namely the Road Map and the Arab Peace Initiative.  
 This last initiative undoubtedly represents a 
realistic solution, reflecting the true commitment of 
Arab countries to reach a just, comprehensive and 
lasting solution that would allow the Palestinian people 
to establish an independent State with Al-Quds as its 
capital and force Israel to withdraw from all occupied 
Arab land, a solution that would enable the people and 
the countries of the Middle East to live in peace, 
stability and security.  
 The Kingdom of Morocco equally expresses the 
necessity to respect the particular situation of 
Jerusalem by avoiding degrading and humiliating 
practices and curtailing any attempts to undermine the 
specificities of the Holy City in regard to culture, 
religion and civilization. In this regard, His Majesty 
King Mohammed VI, Chairman of the Al-Quds 
Committee, spares no effort in encouraging world 
leaders to help put an end to the projects taking place 
around the Al-Aqsa Mosque and in other parts of 
Jerusalem.  
 As far as Iraq is concerned, we closely follow 
progress on the ground and encourage dialogue and 
national reconciliation between the different ethnic, 
political and cultural factions in order to end the cycle 
of violence, to reach peace and stability, to preserve the 
territorial integrity of that brotherly country and to 
allow it to rebuild its economy.  
 Morocco also launched a regional initiative in 
June 2006 by convening an international ministerial 
conference on migration, development, environment 
and climate change. Morocco considers the celebration 
of the sixtieth anniversary of the Universal Declaration 
of Human Rights the right occasion to appoint a United 
Nations special rapporteur on human rights issues. It 
would aim to appropriately equip the United Nations to 
play a leading role in ensuring that all citizens’ rights 
are protected and that the laws and political and 
economic mechanisms regarding respect for human 
rights are harmonized in order to promote those rights.  
 The United Nations is based on the principles of 
cooperation and neighbourly relations, with regional 
integration and cooperation representing the best 
means to ensure stability, economic development and 
an improved collective future. Since its independence, 
the Kingdom of Morocco has placed the project of an 
Arab Maghreb Union at the top of its priorities and 
considered it a strategic option. Morocco is firmly 
committed to making the Arab Maghreb Union the 
herald of an era of peace and the fulfilment of the 
common destiny of the populations of this region.  
 The Kingdom of Morocco is strongly convinced 
about and deeply committed to overcoming all 
obstacles and to moving forward with regional 
integration into the Arab Maghreb Union. The 
Moroccan autonomy initiative regarding the Western 
Sahara, which was described by the Security Council 
as serious and credible, is the result of in-depth 
national consultations and widespread international 
consultations. As a result, the Security Council 
successfully and unanimously adopted three 
resolutions — 1754 (2007), 1783 (2007) and 1813 
(2008) — that call upon parties to enter into true 
negotiations, taking into consideration the latest 
developments and particularly the Moroccan initiative, 
which launched a new dynamic in favour of a lasting 
solution to this conflict. 
 Morocco remains strongly committed to 
continuing those negotiations with sincerity and 
goodwill in order to find a final solution to that 
regional conflict, one that would respect the national 
sovereignty and territorial integrity of the Kingdom of 
Morocco and give the benefits of autonomy to the 
Sahara and its population. It would be a lasting, 
comprehensive and realistic solution to that regional 
conflict.  
 A strong, open, integrated and stable Arab 
Maghreb can play a key role in maintaining regional 
peace and security. Along the shores of the 
Mediterranean, it can also contribute to enhancing 
African integration and play an active role as an 
efficient and credible partner to achieve the noble goals 
for which the United Nations was created. 